DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (See claims listing attached)

	
CLAIM AMENDMENTS
        	
1. (Currently Amended) A power conversion apparatus comprising:
a main circuit to convert DC power into AC power, and supply the converted AC power to a motor;
a controller to control the main circuit:
a current sensor to detect a current supplied from the main circuit to the motor; and
a zero-cross detection unit including a half-wave rectifier to half-wave rectify a current detection signal output from the current sensor, wherein
the controller includes:
a first processing circuit
to calculate a current frequency based on at least either a rising timing or a falling timing of the current detection signal half-wave rectified by the half-wave rectifier, the current frequency being a frequency of the current; and
to monitor a speed of the motor based on the current frequency calculated.

a hysteresis comparator to compare, with different threshold values, the rising timing and the falling timing of the current detection signal half-wave rectified by the half-wave rectifier, wherein the first processing circuit calculates the current frequency based on the rising timing and the falling timing obtained from results of the comparison performed by the hysteresis comparator.
3. (Previously Presented) The power conversion apparatus according to claim 1, wherein
the first processing circuit stops power supply from the main circuit to the motor when the current frequency calculated or a value directly proportional to the current frequency exceeds a specified speed limit value.
4, (Previously Presented) The power conversion apparatus according to claim 3, further comprising:
a plurality of the first processing circuits, wherein
the first processing circuits stop the power supply from the main circuit to the motor when a difference between the current frequencies calculated by the plurality of first processing circuits is outside a preset range.
5. (Previously Presented) The power conversion apparatus according to claim 3, further comprising:
a second processing circuit
to generate PWM signals for performing PWM control of the main circuit, and
to calculate an output frequency that is a frequency of an AC voltage output from the main circuit to the motor, wherein the first processing circuits stop the power supply from the main circuit to the motor when a difference between the current frequency calculated and the output frequency calculated by the second processing circuit is outside a preset range.
6. (Previously Presented) The power conversion apparatus according to claim 1, wherein
the first processing circuit calculates the current frequency by using a calculation model created by machine learning.
7. (Previously Presented) The power conversion apparatus according to claim 6, wherein

the first processing circuit causes the calculation model to calculate the current frequency, by inputting the signal indicating at least either the rising timing or the falling timing to the calculation model.
8. (Previously Presented) The power conversion apparatus according to claim 7, wherein
the first processing circuit
acquires, as state variables, the signals each indicating at least either the rising timing or the falling timing;
acquires the measured values from the external measuring device, and calculates frequencies of the current based on the measured values acquired; and
creates the calculation model by using machine learning based on a data set created by combinations of the state variables acquired and the frequencies of the current calculated.
9. (Currently Amended) A drive control system comprising:
 the power conversion apparatus according to claim 7; and
 a machine learning apparatus to create the calculation model, wherein
 the machine learning apparatus includes: a second processing circuit 
to acquire, as state variables, the signals each indicating at least either the rising timing or the falling timing; to acquire the measured values from the external measuring device, and calculate
frequencies of the current based on the measured values acquired; and
to create the calculation model by machine learning based on a data set created by combinations of the state variables acquired and the frequencies of the current calculated.
10. (CANCELLED)

converting DC power into AC power and detecting, with a current sensor, a current supplied from a main circuit to a motor, the main circuit supplying the converted AC power to the motor,
detecting a current supplied from the main circuit to the motor and outputting a current detection signal:
half-wave rectifying the current detection signal output from the detecting;
calculating a current frequency based on at least either a rising timing or a falling timing of [[a]] the current detection signal output from the detecting and half-wave rectified by [[a ]] the half-wave rectifying, the current frequency being a frequency of the current; and
monitoring a speed of the motor based on the calculated current frequency.

REASONS FOR ALLOWANCE
Claims 1 thru 9 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Cho et al., Patent No: US 9,768,715 B2) fails to teach a zero-cross detection unit including a half-wave rectifier to half-wave rectify a current detection signal output from the current sensor and in combination with the other limitations of the base claim.
As to claim 11, the prior art of record(s) (closest prior art, Cho et al., Patent No: US 9,768,715 B2) fails to teach half-wave rectifying the current detection signal output from the
detecting; calculating a current frequency based on at least either a rising timing or a falling timing of the current detection signal output from the detecting and half-wave rectified by the half-wave rectifying and in combination with the other limitations of the base claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 03/01/2022, with respect to claims 1-11 have been fully considered and are persuasive for the following reasons: 
In response to office action (Non-Final Rejection) dated 12/06/2021 of claims 1-11, applicant’s rep. Mr. Zachary Stern (Attorney of Record) initiated a telephone interview (via phone no. (571) 376-6340) on 02/18/2022 and discussed claims 1, 9, 10 and 11. During the course of the interview claim 11 was discussed in view of prior art Cho et al. (US 9,768,715 B2) and have overcome Cho based on the amendment to claim 11 (See amendment of claims 1, 9, 10 and 11 dated 03/01/2022).
In response to Restriction in the office action dated (12/06/2021), applicants’ elected claims 1-9 and 11. Hereby claim 10 (Non-elected) is cancelled via examiner’s amendment as noted in the office action.
Applicants’ argue in said remarks that “the requirement to “submit an English translation” is provided without reference to any rule or law, therefore, the grounds for such a requirement are unknown. Examiner advise applicants to review the requirements (see below 4th requirement) for patent prosecution high way program decision (dated 09/22/2021)

    PNG
    media_image1.png
    302
    761
    media_image1.png
    Greyscale
  
An English translation of the global participating office action was not found during examination.

An interview summary dated 02/18/2022 is attached along with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	03/09/2022